Locke, J.,
[charging jupy.) The only question of law which arises, in this case is in regard to the allowance of the expenses of the trover suit^ prosecuted by the plaintiffs against J. A. D. Coley. If you believe from the evidence that the collateral notes which-had been delivered to Hprst, Miller & Co. were returned to J. A. D. Coley as-agent of Charlotte T. Coley, and as-the original holder of said notes,, because he was her agent, and in fulfillment of an agreement and .understanding had with him as her agent at the time of the delivery off them to, the agent of Hurst, Miller & Co. for collection, and that-the bringing of this suit was reasonable and necessary to protect the interests of Hurst, Miller & Co.’, and that the amounts were reasonable- and’just, and actually expended, you will find for the full amount sued for; but if you’believe that said notes were delivered to J. A. D. Coley as agent of Hurst, Miller & Go., and not at all on account of .J, A. D. Coley’s connection with Charlotte T. Coley as her agent, and not as agent of Charlotte T. Coley, or that the-suit against J. A. D. Coley .was unnecessary and consequently unjust, you will find for the plaintiffs simply the amount due on the original indebtedness, less the actual amount received by them on the judgment against J. A. B. Coley.